                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

 FATE BURNETT II,                       :
                                        :
              Petitioner,               :   Case No. 3:19-cv-315
                                        :
       v.                               :   Judge Thomas M. Rose
                                        :
 NORMAN ROBINSON, Warden,               :
   London Correctional Institution,     :
                                        :
             Respondent.                :
______________________________________________________________________________

        ENTRY AND ORDER OVERRULING OBJECTIONS (DOCS. 5, 8, 11);
            ADOPTING REPORT AND RECOMMENDATIONS (DOC. 4),
      SUPPLEMENTAL REPORT AND RECOMMENDATIONS (DOC. 7), AND
     SECOND SUPPLEMENTAL REPORT AND RECOMMENDATIONS (DOC.
     10); DISMISSING WITH PREJUDICE PETITION FOR WRIT OF HABEAS
                 CORPUS (DOC. 3); AND, TERMINATING CASE
______________________________________________________________________________

       This habeas corpus action is before the Court on the Objections (Docs. 5, 8, 11) filed by

Petitioner Fate Burnett II (“Petitioner”) to the Report and Recommendations (Doc. 4) (“Report”),

the Supplemental Report and Recommendations (Doc. 7) (“Supplemental Report”), and the

Second Supplemental Report and Recommendations (Doc. 10) (“Second Supplemental Report”).

In the Report, Supplemental Report, and Second Supplemental Report, Magistrate Judge Michael

R. Merz concluded and recommended that this Court dismiss with prejudice Petitioner’s Petition

for Writ of Habeas Corpus (brought pro se by Petitioner pursuant to 28 U.S.C. § 2254) (Doc. 3).

Petitioner objected to each of the Report, Supplemental Report, and Second Supplemental Report.

(Docs. 5, 8, 11.) The matter is ripe for the Court’s review.

       As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the Court


                                                1
has made a de novo review of the record in this case. Upon said review, the Court finds that

Petitioner’s Objections (Docs. 5, 8, 11) are not well-taken and they are hereby OVERRULED.

The Court ADOPTS the Report (Doc. 4), Supplemental Report (Doc. 7), and Second

Supplemental Report (Doc. 10) in their entirety and rules as follows:

       1.      The Petition (Doc. 3) is DISMISSED WITH PREJUDICE;

       2.      As reasonable jurists would not disagree with this conclusion, Petitioner is
               DENIED a certificate of appealability;

       3.      The Court CERTIFIES to the Sixth Circuit that any appeal would be
               objectively frivolous and therefore should not be permitted to proceed in forma
               pauperis; and

       4.      The Clerk is ordered to TERMINATE this case on the docket of this Court.

       DONE and ORDERED in Dayton, Ohio, this Monday, January 13, 2020.

                                                                 s/Thomas M. Rose
                                                         ________________________________
                                                                 THOMAS M. ROSE
                                                         UNITED STATES DISTRICT JUDGE




                                                2
